Action to recover damages for personal injuries suffered by the plaintiff when she fell on the icy steps in the front of a house in which she resided as a member of the family of a tenant. The appealing defendant, under a contract with the owner of the building, constructed the roof of the porch and the adjacent gutters in such a manner that water flowed therefrom onto the steps. Order denying appellant’s motion to dismiss the complaint for failure to state facts sufficient to constitute a cause of action reversed on the law, with $10 costs and disbursements, and the motion granted, without costs. The complaint does not allege actionable negligence on the part of the appellant. Lewis, P. J...Hagarty, Carswell, Adel and Nolan, JJ-., concur. [See post, p. 932.]